DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 25 August 2022 has been entered.  Claim 1 has been amended.  Claim 5 has been canceled.  Claims 1-4 and 6-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, 17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the machine learning model" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the machine learning model" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the machine learning model" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the machine learning model" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the machine learning model" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellington et al., U.S. Publication No. 2018/0025254, hereinafter, “Wellington”, and further in view of Anderson, U.S. Publication No. 2021/0007277, hereinafter, “Anderson”.

As per claim 1, Wellington discloses a computer-implemented method for detecting impurities of harvested plants in a receptacle of a harvester, the method comprising: 
receiving, from a camera facing the contents of the receptacle, an image of the contents (Wellington, ¶0025-0027, bulk grain image source 24 comprises a camera mounted or supported by a piece of grain harvesting equipment, such as a harvester. For example, in one implementation, bulk grain image source 24 comprises a camera mounted along a grain elevator of a harvester and/or a camera mounted along the tailings elevator of a harvester. In another implementation, bulk grain image source 24 comprises a camera mounted along a grain tank of a harvester. In yet another implementation, bulk grain image source 24 is mounted at other locations of a harvester along which harvested grain is conveyed or gathers); 
applying the image as input to a first machine learning model (Wellington, ¶0037, classification module 54 extracts and analyzes values for at least one feature from every other pixel of bulk grain image 120, from every fourth pixel of bulk grain image 120; Wellington, ¶0040, classification module 54 may assign the sampling location a probability of x % that the image sample is depicting a first classification of material and a probability of z % that the sampling location is depicting a second classification of material and so on; Wellington, ¶0081, bulk grain image are transmitted to crop and variety detector module 438 and classification module 440 for further analysis; Wellington, ¶0087, Training module 492 comprises a processor and associated program logic ...through machine learning by using a large list of feature vectors and label pairs. As part of such training, feature extraction module 436 applies filters and feature extractors to the labeled bulk grain images to extract feature vectors for each sampling location of the labeled bulk grain image. Subsequently, training module 492 uses the label at each sampling location to determine the desired probabilities of the material at that sampling location); 
receiving, as output from the first machine learning model, identification of an impurity of the harvested plants (Wellington, ¶0040, classification module 54 may assign the sampling location a probability of x % that the image sample is depicting a first classification of material and a probability of z % that the sampling location is depicting a second classification of material and so on ...  classification model 54 directs processor 28 to determine a probability for the presence of a first material classification, such as broken grain, at a sampling location as well as a probability for the presence of a second different material classification, such as MOG, MOG heavy or MOG light, at the same sampling location … the classification score determined by classification module 54 comprises a likelihood, a percentage, a distance from a decision surface, a binary output, an output from an artificial neural network, an output from a deep convolutional neural network, or any of many other classifier output values); 
determining a current state of the harvester (Wellington, ¶0049, output module 62 displays the grain quality diagnosis results in one or more preset or predefined formats on display 36. As a result, an operator of the piece of harvesting equipment or the operator/manager of the grain handling device or facility is notified of changes in grain quality; Wellington, ¶0060-0064);
applying, as input to a [control model], the current state and the output from the first machine learning model (Wellington, ¶0051-0052; Wellington, ¶0068, The results from image analyzer 298 are transmitted to controller 255, similar to controller 32, to automatically adjust one or more operational parameters of combine harvester 200. In particular, controller 255 transmits adjustment signals to one or more of actuators 280, 282, 284, 26, 288, 290 and 292 based upon such grain quality results. The results from image analyzer 298 are further transmitted to display 257; Wellington, ¶0070-0073); 
generating a control signal based on output of the [control model] (Wellington, ¶0051, output module 62 additionally or alternatively utilizes the results of the grain quality analysis/diagnosis to output adjustment signals, which are transmitted to machine controller 32. In response to receiving such signals, machine controller 32 outputs adjusted control signals that adjust one or more operational parameters of the harvesting equipment, such as the combine harvester, while it is harvesting the grain. For example, in one implementation, in response to a diagnosis that there is currently a high level of material other than grain (MOG), a level above a predefined threshold of MOG, output module 62 directs processor 28 to output adjustment signals to controller 32 to output control signals such as to increase the speed of the cleaning fan which blows chaff and other foreign matter from the grain; Wellington, ¶0052, such adjustment is done in real time and is performed automatically in response to the grain quality results. In yet another implementation, the adjustment is recommended to an operator, or the adjustment is automatically carried out in response to receiving authorization or confirmation from the operator); and 
transmitting the control signal based on the impurity (Wellington, ¶0051, output module 62 additionally or alternatively utilizes the results of the grain quality analysis/diagnosis to output adjustment signals, which are transmitted to machine controller 32. In response to receiving such signals, machine controller 32 outputs adjusted control signals that adjust one or more operational parameters of the harvesting equipment, such as the combine harvester, while it is harvesting the grain. For example, in one implementation, in response to a diagnosis that there is currently a high level of material other than grain (MOG), a level above a predefined threshold of MOG, output module 62 directs processor 28 to output adjustment signals to controller 32 to output control signals such as to increase the speed of the cleaning fan which blows chaff and other foreign matter from the grain).
Wellington does not explicitly disclose the following limitations as further recited however Anderson discloses
applying, as input to a second machine learning model, the current state and the output from the first machine learning model (Anderson, Figures 1, Machine Learning, 182, 194; Anderson, ¶0001; Anderson, ¶0015, control system for a mobile work machine, such as an autonomous machine, that dynamically, during runtime, senses work location conditions and controls the mobile work machine … relative to criteria of a work assignment; Anderson, ¶0016, Particular examples of autonomous work machine include … an agricultural harvester or combine, an agricultural tilling machine; Anderson, ¶0024, work machine 102 includes ... performance metric generator logic 128 ... sensors 124 can include material sensors 134 ... worksite imaging sensors 140 ... Material sensors 134 are configured to sense material being moved, processed, or otherwise worked on by work machine 102. In the case of an agricultural harvester, material sensors 134 include yield sensors; Anderson, ¶0025, In situ (or worksite) data (such as field data) can be obtained from sensors on the machine; Anderson, ¶0027; Anderson, ¶0036, FIG. 2 also shows that, in one example, combine 200 can include … a clean grain camera 250, and one or more cleaning shoe loss sensors 252; Anderson, ¶0041, performance metric generator logic 128 includes material lost/savings metric generator logic 302; Anderson, ¶0042.Material loss/savings metric generator logic 302 illustratively generates a metric indicative of material savings or loss that the machine 102 is experiencing. In the case of an agricultural harvesting machine, this can include grain loss … The metric can be generated by performing an evaluation of the loss using fuzzy logic components and an evaluation of the tailings, also using fuzzy logic components; Anderson, ¶0053, Systems 162 and 186, in one example, utilize artificial intelligence (AI) to identify machine capabilities, and to determine how to adjust machine settings to achieve assignment criteria; Anderson, ¶0060, Assignment criteria can also comprise performance-based criteria … performance-based criteria can identify various performance characteristics to be achieved by the work machine in completing the work assignment. In the case of an agricultural harvester, for example, performance-based criteria can identify a target loss/savings metric; Anderson, ¶0065, At block 440, in situ (or worksite) data is obtained during the operation of work machine 102; Anderson, ¶0068, conditions likely to affect quality; Anderson, ¶0069, harvester where crop detected is lodged by sensors on machine, the machine capability would be a method for using sensed data about the crop to adjust subsystems such as header height and harvester speed; Anderson, Figure 5; Anderson, ¶0084-0086, logic 192 performs a hypothetical adjustment of the settings, to determine the effect of the adjustment on the subsystem at block 528. For example, the effect of a hypothetical adjustment of a setting can be determined using machine learning component 198);
generating a control signal based on output of the second machine learning model (Anderson, Figure 1, Machine Learning 194; Anderson, ¶0086, using machine learning component 194, system 186 identifies an effect of an adjustment to propulsion system 152 on both the propulsion system 152 itself, as well as the other subsystems. Using this information, a likelihood metric is computed at block 540 to indicate a likelihood that the assignment criteria for the work assignment will be met. This is represented by block 540. If the likelihood metric meets the threshold at block 542, the settings are selected by logic 192 and are applied to control system 104 to control the corresponding subsystems 106).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Wellington to use a machine learning model for the controller as taught by Anderson in order to control an autonomous work machine or harvester by dynamically adjusting settings based on local conditions and machine capabilities relative to criteria of a work assignment and performance metrics (Anderson, ¶0001).

As per claim 2, Wellington and Anderson disclose the computer-implemented method of claim 1, wherein the contents of the receptacle comprise grain (Wellington, ¶0024, Bulk grain image source comprises one or more devices configured to capture at least one image of bulk grain for analysis by system 20 in determining quality of the grain).

As per claim 3, Wellington and Anderson disclose the method of claim 1, wherein the impurity comprises at least one of chaffing or breaking of the harvested plants (Wellington, ¶0024,  “bulk grain” refers to a mass of harvested product which when clean includes only grain of the particular intended crop being harvested, but which, when not clean, additionally includes some of broken grain, skinned grain, unthreshed grain of the intended crop, grain of unintended plants such as weeds or volunteer plants, and/or other non-grain elements such as chaff, hulls, sticks, stock, cobs, stems, pods, dirt or other foreign contaminants).

As per claim 4, Wellington and Anderson disclose the method of claim 1, wherein the machine learning model is at least one of a severity classification model, a bounding box model, and a pixel segmentation model (Wellington, ¶0041, each sampling location comprises an individual pixel, the smallest addressable unit, of the bulk grain image 120, wherein the value for a feature of the individual pixel of the bulk grain image or wherein the value of each feature of a set of features of the individual pixel of the bulk grain image is used to determine a probability for the presence of a particular material classification at the individual pixel serving as the sampling location; Wellington, ¶0042, the sampling location alternatively comprises a predefined set of pixels, wherein the value for a feature of each of the individual pixels of the set or wherein value of each feature of a set of features of each of the individual pixels of the set are collectively used to determine a probability for the presence of a particular material classification at the sampling location; Wellington, ¶0046; Wellington, ¶0080-0082, Feature extraction module 436 extracts image features from the bulk grain image received from overlap and fill detection module 432 and segment features from the identified segments from the same bulk grain image received from segmentation module 434 … Feature extraction module 436 further extracts features from the segments in the segmented bulk grain image received from segmentation module 434. FIG. 11A illustrates application of a feature extractor by feature extraction module 436 to form feature extracted segmented bulk grain image 489, which illustrates extracted values for a particular feature for each of the segments in the bulk grain image 476. In the example illustrated, segmentation of the bulk grain image 476 results in the identification of individual segments 486, wherein the boundaries of such segments 486 are identified … feature extractors that may apply to the identified segments based on characteristics of the segments and/or the pixels within the segments … features which may be extracted from the segments of the bulk grain image include, but are not limited to, roundness, convexity, contour length, major and minor axes … As shown by FIGS. 11A and 11B, each of the individual pixels contained within the boundary of an identified segment is assigned the same set of feature values).

As per claim 6, Wellington and Anderson disclose the method of claim 1, wherein the control signal feeds back to the machine learning model as training data (Wellington, ¶0061-0063; Wellington, ¶0090-0092, probability entries in the lookup table are generated by taking multiple grain samples, capturing an image of each of the multiple grain samples, and having experts or trained human operators label different parts of the image to form labeled images 490 … The labeled bulk grain images are digitally input and stored for use by training module 492 … Training module 492 comprises a processor and associated program logic which direct generation of a lookup table or mathematical relationship through machine learning by using a large list of feature vectors and label pairs. As part of such training, feature extraction module 436 applies filters and feature extractors to the labeled bulk grain images to extract feature vectors for each sampling location of the labeled bulk grain image. Subsequently, training module 492 uses the label at each sampling location to determine the desired probabilities of the material at that sampling location and associates these desired probabilities with the set of extracted features at that sampling location).

As per claim 7, Wellington and Anderson disclose the method of claim 1, wherein the control signal is transmitted to an operator interface that, responsive to receiving the control signal, provides an operator of the harvester with a recommended state change for the harvester (Wellington, ¶0049, output module 62 displays the grain quality diagnosis results in one or more preset or predefined formats on display 36. As a result, an operator of the piece of harvesting equipment or the operator/manager of the grain handling device or facility is notified of changes in grain quality, allowing the operator or manager to make manual adjustments to the piece of harvesting equipment; Wellington, ¶0052, such adjustment is done in real time and is performed automatically in response to the grain quality results. In yet another implementation, the adjustment is recommended to an operator, or the adjustment is automatically carried out in response to receiving authorization or confirmation from the operator; Wellington, ¶0059).

As per claim 8, Wellington and Anderson disclose the method of claim 7, further comprising: determining a response of the operator to the recommended state change; and causing the machine learning model to adjust its outputs based on the response (Wellington, ¶0049, output module 62 displays the grain quality diagnosis results in one or more preset or predefined formats on display 36. As a result, an operator of the piece of harvesting equipment or the operator/manager of the grain handling device or facility is notified of changes in grain quality, allowing the operator or manager to make manual adjustments to the piece of harvesting equipment; Wellington, ¶0051, output module 62 additionally or alternatively utilizes the results of the grain quality analysis/diagnosis to output adjustment signals, which are transmitted to machine controller 32. In response to receiving such signals, machine controller 32 outputs adjusted control signals that adjust one or more operational parameters of the harvesting equipment, such as the combine harvester, while it is harvesting the grain; Wellington, ¶0052, In one implementation, such adjustment is done in real time and is performed automatically in response to the grain quality results. In yet another implementation, the adjustment is recommended to an operator, or the adjustment is automatically carried out in response to receiving authorization or confirmation from the operator; Wellington, ¶0059-0063; Wellington, ¶0068, The results from image analyzer 298 are transmitted to controller 255, similar to controller 32, to automatically adjust one or more operational parameters of combine harvester 200. In particular, controller 255 transmits adjustment signals to one or more of actuators 280, 282, 284, 26, 288, 290 and 292 based upon such grain quality results. The results from image analyzer 298 are further transmitted to display 257 for presentation to the operator of combine harvester 200).

As per claim 16, Wellington and Anderson disclose the method of claim 1, wherein the control signal causes speed of a thresher of the harvester to adjust (Wellington, ¶0051, in response to a diagnosis that there is currently a high level of material other than grain (MOG), a level above a predefined threshold of MOG, output module 62 directs processor 28 to output adjustment signals to controller 32 to output control signals such as to increase the speed of the cleaning fan which blows chaff and other foreign matter from the grain … in response to a diagnosis that the bulk grain contains a high level of broken, a quantity greater than a predefined threshold, output module 62 directs processor 28 to output adjustment signals to controller 32 that causes machine controller 32 to output signals to adjust a setting of the threshing component that separates grain from the rest of the plant, such as the concave spacing in a combine harvester; Wellington, ¶0054-0058; Wellington, ¶0060; Wellington, ¶0062, The actuators controlled by the controller 255 comprise an actuator 280 controlling the rotational speed of the rotary threshing and separating assembly 224, an actuator 282 controlling the clearance of the concave 225, an actuator 284 controlling the opening of a pre-cleaner of the chaffer 227, an actuator 286 controlling the opening width of the chaffer 227, an actuator 288 controlling the opening of the sieve 228, an actuator 290 controlling the speed of the air fan 229, and an actuator 292 controlling the output speed of the hydrostatic transmission and thus the ground speed of the combine).

As per claim 17, Wellington and Anderson disclose the method of claim 1, wherein the control signal is determined using the output of the machine learning model in addition to inputs from at least one other camera of the harvester (Wellington, ¶0070-0073, Fill detection modules 342, 344 comprises program logic for analyzing images received from cameras 312, 322 to determine the extent to which bypasses 300, 320 are filled with sample grain or sample tailings for analysis … Such closed loop control regarding the filling of bypasses 300, 320 facilitates optimization for fill levels for image processing and classification … each of grain quality modules 346, 348 receives images from its associated camera 312, 324. Grain quality modules 346, 348 then apply a filter or feature extractor to such images to extract or compute at least one feature of the bulk grain depicted in the image … grain quality monitoring system 420 estimates grain quality additionally based upon images from a second image source, such as tailings image source 296, by applying the same image analysis upon images captured from tailings image source 296).


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellington et al., U.S. Publication No. 2018/0025254, hereinafter, “Wellington”, in view of Anderson, U.S. Publication No. 2021/0007277, hereinafter, “Anderson” as applied to claims 7 and 17 above, and further in view of Butts et al., U.S. Publication No. 216/0078611, hereinafter, “Butts”.

As per claim 9, Wellington and Anderson disclose the method of claim 7, but do not explicitly disclose the following limitations as further recited however Butts discloses wherein the recommended state change specifies a component of the harvester and a recommended action to take with respect to the specified component (Butts, ¶0201, in FIG. 7A, a graphical representation 706 of the combine is displayed, and important values such as sensor readings 704 are displayed superimposed or proximal to the graphical representation 706. Since display 702 is a computer display, the actual readings and types of graphics displayed are virtually unlimited, but as shown in FIG. 7A typical sensor values 704 may include the percentage of damaged (cracked) grain, the percentage of MOG, the moisture content of the grain, the grain yield, the combine speed and engine RPMs, settings of the cleaning shoe and other combine subsystems, and productivity information (such as acres per hour). The display 702 can be used to send system messages to the operator. These messages may include directives such as a recommendation to increase or decrease speed depending on the sensed condition of the harvested crop; Butts, ¶0228, The values taken from these 5 system inputs 900 help the combine automation system determine if the ground speed 822 needs to be adjusted. If the look ahead sensor 800 shows that a large mass of crop is about to enter the machine, then the combine automation system may recommend that the ground speed 822 be lowered so that the combine can handle the increased load. All of the system inputs 900 that are used in calculating the appropriate ground speed setting 822 are load based. That is, they all provide information on the load the machine is either currently managing, or is about to).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Wellington and Anderson to include the recommendations to the operator as taught by Butts in order to enable optimal performance of the harvester (Butts, ¶0228).

As per claim 18, Wellington and Anderson disclose the method of claim 17, but do not explicitly disclose the following limitation as further recited however Butts discloses wherein the at least one other camera comprises at least one of a front camera of the harvester and a rear camera of the harvester (Butts, ¶0015, a crop mass predictive sensor is provided, comprising an imaging device, a LIDAR, a first radar emitting a frequency of energy that is absorbed by plant mass, and a second radar emitting a frequency of energy that passes through plant mass without being absorbed, wherein the imaging device, LIDAR, first radar, and second radar are focused on the crop material in front of an agricultural vehicle, and the information gathered from each of these components is used to calculate an estimated mass for the crop material that is about to enter the agricultural vehicle).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Wellington and Anderson to include the front facing camera as taught by Butts in order to provide an additional means to supplement the controller with contextual information to thereby determine the optimal speed of the harvester (Butts, ¶0228). 


Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellington et al., U.S. Publication No. 2018/0025254, hereinafter, “Wellington”, in view of Anderson, U.S. Publication No. 2021/0007277, hereinafter, “Anderson” as applied to claim 1 above, and further in view of Bawatharani, R., M. H. M. A. Bandara, and D. I. E. Senevirathne. "Influence of cutting height and forward speed on header losses in rice harvesting." International Journal of Agriculture, Forestry and Plantation 4.Dec. (2016): 1-9, hereinafter, “Bawatharani”.

As per claim 10, Wellington and Anderson disclose the method of claim 1, wherein the control signal causes speed of the harvester to adjust (Wellington, ¶0059-0062, The actuators controlled by the controller 255 comprise an actuator 280 controlling the rotational speed of the rotary threshing and separating assembly 224, an actuator 282 controlling the clearance of the concave 225, an actuator 284 controlling the opening of a pre-cleaner of the chaffer 227, an actuator 286 controlling the opening width of the chaffer 227, an actuator 288 controlling the opening of the sieve 228, an actuator 290 controlling the speed of the air fan 229, and an actuator 292 controlling the output speed of the hydrostatic transmission and thus the ground speed of the combine) but do not explicitly disclose the following limitations as further recited however Bawatharani discloses 
speed of a cutter of the harvester (Bawatharani, pages 5-6, Effect of forward speed on header losses, all the treatments showed an increasing trend in header losses with respect to the increase in forward speed from 2.4 to 4.28 km h-1 across all the four levels of cutting height ... grain losses in the cutting, threshing, separation, and cleaning units increase with increasing forward speed ... The lower forward speed of 2.4 km/h resulted in 0.19%, 0.14%, 0.21% and 0.22% of header losses at 10, 15, 20 and 25 cm cutting heights respectively. However, greater header losses as percentage of yield loss were observed as 0.32%, 0.29%, 0.36% and 0.39% at 10, 15, 20 and 25 cm cutting heights respectively. This clearly shows the increasing trend in header losses as the forward speed increased (Table 3)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Wellington and Anderson to include the adjustment of the speed of the header / cutter as taught by Bawatharani in order to improve the quality of the harvested plants by optimizing the cutting speed (Bawatharani, pages 5-6, Effect of forward speed on header losses).

As per claim 11, Wellington, Anderson and Bawatharani disclose the method of claim 10, wherein the control signal causes the speed of the cutter to decrease responsive to detecting chaffing or breakage of the harvested plants (Bawatharani, page 5, Effect of forward speed on header losses, However, in general all the treatments showed an increasing trend in header losses with respect to the increase in forward speed from 2.4 to 4.28 km h-1 across all the four levels of cutting height. It is evident that more vibration occurred with increasing forward speed in the header unit of the combine harvester. Furthermore, the mismatch between the speed of the reel and the forward speed of the combine harvester has also led to increased scattering of grain from the spikes which is in accordance with findings of Stephen (1981) who reported that found that grain losses in the cutting, threshing, separation, and cleaning units increase with increasing forward speed [cutter is a bar located in the header]; Bawatharani, page 8, Conclusions, More vibration in the header unit at increasing forward speed of the combine harvester and the mismatch between the speed of the reel and the forward speed of the combine harvester have also led to increased shattering of grain from the panicles. Hence, all the treatments showed an increasing trend in header losses with respect to the increase in forward speed from 2.4 to 4.28 km/h across all the four levels of cutting height [decreased speed would decrease header / cutter losses]).

As per claim 12, Wellington, Anderson and Bawatharani disclose the method of claim 11, wherein the control signal causes the speed of the cutter to increase responsive to no longer detecting the chaffing or breakage of the harvested plants (Bawatharani, page 5, Effect of forward speed on header losses, However, in general all the treatments showed an increasing trend in header losses with respect to the increase in forward speed from 2.4 to 4.28 km h-1 across all the four levels of cutting height. It is evident that more vibration occurred with increasing forward speed in the header unit of the combine harvester. Furthermore, the mismatch between the speed of the reel and the forward speed of the combine harvester has also led to increased scattering of grain from the spikes which is in accordance with findings of Stephen (1981) who reported that found that grain losses in the cutting, threshing, separation, and cleaning units increase with increasing forward speed [cutter is a bar located in the header]; Bawatharani, page 8, Conclusions, More vibration in the header unit at increasing forward speed of the combine harvester and the mismatch between the speed of the reel and the forward speed of the combine harvester have also led to increased shattering of grain from the panicles. Hence, all the treatments showed an increasing trend in header losses with respect to the increase in forward speed from 2.4 to 4.28 km/h across all the four levels of cutting height).

As per claim 13, Wellington and Anderson disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Bawatharani discloses wherein the control signal causes a height of a cutter of the harvester to adjust (Bawatharani, pages 3-4, Effect of cutting height on header losses, the header losses were lower at 15cm of cutting height, whereas the losses were found to be higher at 10cm, 20cm and 35cm of cutting height (Figure 1). This could be attributed to the large amount of crop harvested at the height of 10 cm due to the increased length of the plant stalks resulting plant jam in front of the cutter which led to loss of the grains on the ground which consequently increased the header losses).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Wellington and Anderson to include the height adjustment of the cutter of the harvester as taught by Bawatharani in order to improve the quality of the harvested plants (Bawatharani, pages 3-4, Effect of cutting height on header losses).

As per claim 14, Wellington, Anderson and Bawatharani disclose the method of claim 13, wherein the control signal causes the height of the cutter to lower responsive to detecting chaff of the harvested plants (Bawatharani, pages 3-4, Effect of cutting height on header losses, Header losses across the three levels of forward speed showed a declining trend from 10cm -15cm and increased thereafter. It has been observed that the header losses were lower at 15cm of cutting height, whereas the losses were found to be higher at 10cm, 20cm and 35cm of cutting height (Figure 1). This could be attributed to the large amount of crop harvested at the height of 10 cm due to the increased length of the plant stalks resulting plant jam in front of the cutter which led to loss of the grains on the ground which consequently increased the header losses. Further, the increased losses at cutting heights of 20cm and 25cm could be explained that the paddy bushes grow about 1m height and the panicle start to grow from 75cm from ground which varies from variety to variety. When the cutter bar height is increased, it is difficult to cut the panicle from the plant completely. Hence, some parts of panicle remain in the plant itself which is also considered as losses ... Cutting height is considered from two different aspects. The stems are cut while reel bend the stems towards the cutter bar. At increased cutting heights the plants tend to bend more which in turn leads to more grain loss because of vibration. From another perspective, the stem gets thinner towards the upper parts in the stem. At increased cutter bar heights, crops with lower height cannot be cut by the cutter bar and seeds drop when they get in contact with reel. It was reported that for minimum cutting losses, reel should be placed in 15-25 cm above the cutter bar and the height should be lower than low height of crop … The thicker stems in lower cutting heights resist more against the cutting bar and endure higher vibration which results in grain loss. This means that the cutting heights should be in optimized range).

As per claim 15, Wellington, Anderson and Bawatharani disclose the method of claim 13, wherein the control signal causes the height of the cutter to raise responsive to detecting lodging of the harvested plants (Bawatharani, page 6, Grain damage, The grain damage also showed a declining trend as the cutting height increased from 10cm – 25cm. At lower cutting heights, large amount of crop is harvested due to the increased length of the plant stalks resulting clogging of the panicles in front of the cutter bar which also could have led to the damage of the grains which consequently decreased the grain quality. Therefore the grain damage declined with respect to the increase in cutter bar height).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellington et al., U.S. Publication No. 2018/0025254, hereinafter, “Wellington”, in view of Anderson, U.S. Publication No. 2021/0007277, hereinafter, “Anderson” as applied to claim 1 above, and further in view of Mathur et al., U.S. Publication No. 2016/0253595, hereinafter, “Mathur”.

As per claim 19, Wellington and Anderson disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Mathur discloses further comprising uploading indicia of the control signals from the harvester to a cloud server (Mathur, ¶0023, the external data sources may include ... cloud based image processing to build crop health indices; Mathur, ¶0036, Network 270 may include one or more wired and/or wireless networks. For example, network 270 may include ... a cloud computing network, and/or a combination of these or another type of network; Mathur, ¶0047-0048, As shown in FIG. 4, process 400 may include receiving a corpus of data (block 410). For example, precision agriculture system 250 may receive a corpus of data. The corpus of data may include data from sensor devices 220 and/or external information sources 240 ... the data may include imagery data and numeric data, such as an NDVI index or thermal data ranges ... and speed, irrigation flow, equipment operating parameters (e.g., voltage, power outputs, etc.), equipment errors (e.g., radio error rates, delays, etc.), commodity prices (e.g., soy, corn, etc.), and/or fill levels (e.g., of silos, trucks, etc.)).
It would have obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Wellington and Anderson to include the central information system as taught by Mathur in order to enable data collection for centrally monitoring multiple harvesters (Mathur, ¶0048).

As per claim 20, Wellington, Anderson and Mathur disclose the method of claim 19, further comprising adjusting the machine learning model based on data downloaded from the cloud server (Mathur, ¶0024, The precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models that may be used to identify alerts relating to crops and recommended courses of action; Mathur, ¶0051-0057, As further shown in FIG. 4, process 400 may include pre-processing the corpus of data to obtain training data ... Once the models have been created, precision agriculture system 250 may further train the models and/or create new models, based on receiving new training data).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668